DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 March 2021.
Applicant's election with traverse of Species B (figs. 85-92) in the reply filed on 1 March 2021 is acknowledged.  The traversal is on the ground(s) that “this Office Action is not a first action on the merits and, thus, a species restriction is not permitted at this stage of the prosecution as a matter of law. There are no pending prior art rejections and the non-allowability of the claims over the prior art has not been established by the Office - as required by the law. This law reflects an important policy consideration”. 
This is argument is not found persuasive because 37 CFR 1.146 notes, “In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby... However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application”. The various and sundry embodiments each disclose different structures and features 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 4 March 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 18 and 23, the claim reads in-part, “wherein said pivot joint is distal to said articulation joint”.  The elected embodiment of Species B (figs. 85-92), has a “pivot joint” in the form of pivot point #12725.  An articulation joint for Species B is mentioned in paragraph 0317 of the instant specification, but it is not indicated where it is located or how it operates.  As the instant claims are part of a preliminary amendment filed after the original filing date, the limitation relating to the location of the articulation joint is deemed to be new matter.

Regarding claim 18, the claim reads in-part, “a staple firing member threadably engaged with said threaded drive shaft”.  The elected embodiment of Species B (figs. 85-92), has a “staple firing member” in the form of a cutting instrument #12732 and wedge (not shown).  There is also a “threaded drive shaft” in the form of knife bar #12780 having a proximal end #12784 which is threaded #12786.  However, there is no threaded engagement between the “staple firing member” (#12732) and the “threaded drive shaft” (#12780, 12784, 12786).  As the instant claims are part of a preliminary amendment filed after the original filing date, the above limitations are deemed to constitute new matter as the original filing is silent with respect to the cited limitation.  
For the purposes of examination, the claim limitation of “a staple firing member threadably engaged with said threaded drive shaft” will be read in light of the specification as it pertains to the elected Species B and will be interpreted as “a staple firing member engaged with said threaded drive shaft”.

Regarding claim 18, the claim reads in-part, “wherein said staple firing member comprises a first cam configured to engage said first jaw and a second cam configured to engage said second jaw when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input, wherein said first jaw comprises an opening configured to receive said first cam when said staple firing member is in said initial position, wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said staple firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position, and wherein said staple firing member is translated distally to perform a staple firing stroke”.  The limitations of the first and second cams with openings in the first and second jaws are not provided in the original disclosure.  As the instant claims are part of a preliminary amendment filed after the original filing date, the above limitations are deemed to constitute new matter as the original filing is silent with respect to these limitations.

Regarding claim 23, the claim reads in-part, “an articulation drive system configured to articulate said first jaw about said articulation joint, wherein said articulation drive system comprises a rotatable articulation input”.  The elected embodiment of Species B (figs. 85-92), has a “pivot joint” in the form of pivot point #12725.  An articulation joint for Species B is mentioned in paragraph 0317 of the instant specification, but it is not indicated where it is located or how it operates.  As the instant claims are part of a preliminary amendment filed after the original filing date, the limitation relating to how the articulation joint is operated is deemed to be new matter.

Regarding claim 23, the claim reads in-part, “wherein said second jaw comprises a proximal ramp surface;… a staple firing member comprising a first cam configured to engage said first jaw and a second cam configured to engage said proximal ramp surface when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input, wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said staple firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position, and wherein said staple firing member is translated distally to perform a staple firing stroke”.  The limitations of the first and second cams with openings in the first and second jaws are not provided in the original disclosure.  As the instant claims are part of a preliminary amendment filed after the original filing date, the above limitations are deemed to constitute new matter as the original filing is silent with respect to these limitations.

Regarding claims 20-22 and 25, each of these claims are dependent on a rejected base claim and contain all the same subject matter.  They are therefore rejected for the same reasons as their respective parent claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed 
wherein said pivot joint is distal to said articulation joint (claims 18 and 23)
a staple firing member threadably engaged with said threaded drive shaft (claim 18)
first and second cams with corresponding openings/ramps (claims 18 and 23)
wherein said articulation drive system comprises a rotatable articulation input (claim 18)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim 18, 20-21, 23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton in view of Hooven (US Patent 5,383,880) in view of Boiarski et al. (US Patent 5,562,239) hereinafter referred to as Boiarski.
Regarding claim 18, Shelton discloses a stapling assembly (10), comprising: 
a housing (20), comprising:
a rotatable closure input (26, 76); and 
a rotatable firing input (28, 136, 156);
an elongate shaft (23, 32, 33, 35, 250) extending distally from said housing, wherein said elongate shaft comprises a rigid outer tube (32, 33, 35, 250); 
an articulation joint (11, 34, 240);
a first jaw (16) rotatably connected to said elongate shaft about said articulation joint; 
a second jaw (18), wherein said first jaw is rotatable relative to said second jaw about a pivot joint (308), wherein said pivot joint is distal to said articulation joint (figs. 1-2 and 10-11), and wherein said second jaw is movable into a clamped position in response to an axial closing force (paragraphs 36, 46, 62) driven by said rotatable closure input (#26, 76; paragraphs 36, 46, 62),;
37; paragraph 39) comprising a plurality of staples; 
a drive shaft (36, 134, 138, 140) driveable by said rotatable firing input (28, 136, 156); 
a staple firing member (14, 41, 280) threadably engaged (see 35 USC 112a rejection above; paragraph 63) with said drive shaft, wherein said staple firing member comprises a first cam (44 or 46) configured to engage (paragraph 39) said first jaw and a second cam (38) configured to engage (paragraph 39) said second jaw when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input (figs. 4-5; paragraph 36), wherein said first jaw comprises an opening (paragraph 39 – “firing slot”; or channel slot 45) configured to receive said first cam when said staple firing member is in said initial position, wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said staple firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position (paragraph 39), and wherein said staple firing member is translated distally to perform a staple firing stroke (figs. 4-5).

Shelton discloses a drive shaft drivable by said rotatable firing input, but fails to disclose a threaded drive shaft.
However, Hooven teaches a threaded (col. 7 lines 15-16) drive shaft (85’, 86’, 87’; fig. 12) driveable by said rotatable firing input (col. 7 lines 11-15 – “DC motor or other suitable power means”) and a firing member (88, 89, 90) threadably engaged (@ 88) with said drive shaft.
The rotatable firing input of Shelton is manual, but it notes in paragraph 0074 that the handle functions can be powered including electromechanically.  Hooven teaches an alternative means of linearly driving a reciprocating drive shaft / firing member combination similar to that of Shelton.  Given the suggestion of Shelton and the teachings of Hooven, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drive shaft / staple firing member of Shelton to be operated via powered threaded connection as in Hooven.  Doing so would allow a user to fire the staples of Shelton without relying on physical strength to actuate the staples thus reducing user fatigue and ensuring a proper amount of force was applied during firing.

Shelton as modified by Hooven fails to disclose a lockout configured to block the advancement of said staple firing member when said detachable cartridge portion is not attached to said stapling assembly.
However, Boiarski teaches a lockout (fig. 13; 50, 52 and internal logic of control means unit) configured to block the advancement of said staple firing member when said detachable cartridge portion (12) is not attached to said stapling assembly (col. 6 lines 20-53; col. 7 lines 14-20).
Given the teachings of Boiarski, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the lockout feature of Boiarski with the combination of Shelton as modified by Hooven.  Doing so would provide a 

Regarding claim 20, Shelton as modified by Hooven as modified by Boiarski above discloses wherein said lockout (Boiarski - fig. 13; 50, 52 and internal logic of control means unit) comprises an electronic lockout (Boiarski - col. 6 lines 20-53; col. 7 lines 14-20).

Regarding claim 21, Shelton discloses an articulation drive system (13; figs. 8-9; paragraphs 56-60) configured to articulate said first jaw, wherein said articulation drive system comprises a rotatable articulation input (any of 202, 208, 216, 220).

Regarding claim 23, Shelton discloses a stapling assembly (10), comprising: 
a housing (20), comprising:
a rotatable closure input (26, 76); and 
a rotatable firing input (28, 136, 156);
an elongate shaft (23, 32, 33, 35, 250) extending distally from said housing, wherein said elongate shaft comprises a rigid outer tube (32, 33, 35, 250); 
an articulation joint (11, 34, 240);

16) rotatably connected to said elongate shaft about said articulation joint; 
an articulation drive system (13; figs. 8-9; paragraphs 56-60) configured to articulate said first jaw about said articulation joint, wherein said articulation drive system comprises a rotatable articulation input (any of 202, 208, 216, 220);
a second jaw (18), wherein said first jaw is rotatable relative to said second jaw about a pivot joint (308), wherein said pivot joint is distal to said articulation joint (figs. 1-2 and 10-11), wherein said second jaw is movable into a clamped position in response to an axial closing force (paragraphs 36, 46, 62) driven by said rotatable closure input (#26, 76; paragraphs 36, 46, 62), and wherein said second jaw comprises a proximal ramp surface (see ramped, lower, proximal end of #42 in fig. 4);
a staple cartridge (37; paragraph 39) comprising a plurality of staples;
a staple firing member (14, 41, 280) comprising a first cam (44 or 46) configured to engage (paragraph 39) said first jaw and a second cam (38) configured to engage (paragraph 39; fig. 4) said proximal ramp surface when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input (figs. 4-5; paragraph 36), wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said staple firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position (figs. 4-5; paragraph 39), and wherein said staple firing member is translated distally to perform a staple firing stroke (figs. 4-5).


Hooven teaches an electromechanical rotatable firing input (col. 7 lines 11-15 – “DC motor or other suitable power means”) and firing member (88, 89, 90).
The rotatable firing input of Shelton is manual, but it notes in paragraph 0074 that the handle functions can be powered including electromechanically.  Hooven teaches an alternative means of linearly driving a reciprocating drive shaft / firing member combination similar to that of Shelton.  Given the suggestion of Shelton and the teachings of Hooven, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drive shaft / staple firing member of Shelton to be operated via powered threaded connection as in Hooven.  Doing so would allow a user to fire the staples of Shelton without relying on physical strength to actuate the staples thus reducing user fatigue and ensuring a proper amount of force was applied during firing.

Shelton as modified by Hooven fails to disclose a lockout configured to block the advancement of said staple firing member when said detachable cartridge portion is not attached to said stapling assembly.
However, Boiarski teaches an electromechanical stapler with a lockout (fig. 13; 50, 52 and internal logic of control means unit) configured to block the advancement of said staple firing member when said detachable cartridge portion (12) is not attached to said stapling assembly (col. 6 lines 20-53; col. 7 lines 14-20).
Given the teachings of Boiarski, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the lockout feature of Boiarski with the electromechanical stapler combination of Shelton as modified by Hooven.  Doing so would provide a safeguard during use such that the device could only be actuated if there was a loaded and appropriate cartridge for the stapler in question.  Doing so would help to prevent accidental injury to a patient by helping to ensure that any cutting could only be performed if the tissue would be stapled as well.

Regarding claim 25, Shelton as modified by Hooven as modified by Boiarski above discloses wherein said lockout (Boiarski - fig. 13; 50, 52 and internal logic of control means unit) comprises an electronic lockout (Boiarski - col. 6 lines 20-53; col. 7 lines 14-20).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton (PG Pub 2005/0006431 A1) in view of Hooven (US Patent 5,383,880) in view of Boiarski (US Patent 5,562,239) in view of Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich.
Regarding claim 22, Shelton discloses a housing (20), but fails to disclose wherein said housing comprises a mount configured to be attached to a robotic surgical system.
However, Heinrich teaches a similar type of linear stapler (figs. 3-3A, 7) wherein said housing (640, 642 of #618 which as per pg. 24 lines 4-26 can incorporate the stapler of #316, 318, 317 seen in fig. 3) comprises a mount (642) configured to be attached (pg. 24 lines 12-35) to a robotic surgical system (fig. 7; #616).
Given the teachings of Heinrich, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Shelton as modified by Hooven and Boiarski to have a housing capable of being mounted onto a robot as in Heinrich.  Doing so would allow a user to precisely control the movements of the surgical device and do so from a remote position which increases the fine control of the device and adds the versatility to not have to be standing right next to the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of linear surgical staplers and mechanisms for driving them and means for identifying cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731